Case: 14-10322     Date Filed: 12/03/2014     Page: 1 of 54


                                                                               [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 14-10322
                             ________________________

                      D.C. Docket No. 6:11-cv-01473-MSS-DAB

LUIS W. LEBRON,
Individually and as Class Representative,

                                                       Plaintiff - Appellee,

versus

SECRETARY OF THE FLORIDA DEPARTMENT OF CHILDREN AND
FAMILIES,

                                                       Defendant - Appellant.

                             ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                   (December 3, 2014)

Before HULL and MARCUS, Circuit Judges, and TOTENBERG, * District Judge.

MARCUS, Circuit Judge:

         A Florida statute mandates suspicionless drug testing of all applicants


*
  Honorable Amy Totenberg, United States District Judge for the Northern District of Georgia,
sitting by designation.
              Case: 14-10322     Date Filed: 12/03/2014   Page: 2 of 54


seeking Temporary Assistance for Needy Families (“TANF”) benefits. See Fla.

Stat. § 414.0652. Luis Lebron sued the Secretary of the Florida Department of

Children and Families (the “State”), claiming that the statute violates the Fourth

Amendment’s prohibition against unreasonable searches and seizures, applied

against the states through the Fourteenth Amendment. After we affirmed the entry

of a preliminary injunction barring the application of the statute against Lebron, the

State halted the drug-testing program. See Lebron v. Sec’y, Fla. Dep’t of Children

& Families (Lebron I), 710 F.3d 1202 (11th Cir. 2013). Since then, the district

court granted final summary judgment to Lebron, declared § 414.0652

unconstitutional, and permanently enjoined its enforcement.

      We affirm. On this record, the State has failed to meet its burden of

establishing a substantial special need to drug test all TANF applicants without any

suspicion. Even viewing the facts in the light most favorable to the nonmoving

party, the State has not demonstrated a more prevalent, unique, or different drug

problem among TANF applicants than in the general population. The ordinary

government interests claimed in this case are nothing like the narrow category of

special needs that justify blanket drug testing of railroad workers, certain federal

Customs employees involved in drug interdiction or who carry firearms, or

students who participate in extracurricular activities because those programs

involve “surpassing safety interests,” Skinner v. Railway Labor Execs. Ass’n, 489


                                           2
              Case: 14-10322    Date Filed: 12/03/2014    Page: 3 of 54


U.S. 602, 634 (1989), or “close supervision of school children,” Vernonia Sch.

Dist. 47J v. Acton, 515 U.S. 646, 655 (1995) (quoting New Jersey v. T.L.O., 469

U.S. 325, 339 (1985)).

      Moreover, as we held in Lebron I, the State cannot circumvent constitutional

concerns by requiring that applicants consent to a drug test to receive TANF

payments. When a government benefit is conditioned on suspicionless drug

testing, the voluntariness of the program is properly viewed as a factor baked into

the special needs reasonableness analysis, not as an exception to it.

                                          I.

                                         A.

      Congress created TANF in the Personal Responsibility and Work

Opportunity Reconciliation Act of 1996, Pub. L. No. 104-193, 110 Stat. 2105.

TANF provides federal block grants for state programs “that provide[] assistance

to needy families with (or expecting) children and provide[] parents with job

preparation, work, and support services to enable them to leave the program and

become self-sufficient.” 42 U.S.C. § 602(a)(1)(A)(i). Florida began disbursing

TANF benefits, including Temporary Cash Assistance, to families in 1996 through

its Department of Children and Families (“DCF” or the “Department”). To apply

for TANF benefits in Florida, an individual must complete an application and must

satisfy a number of eligibility requirements. Fla. Stat. § 414.095. Only expectant


                                          3
              Case: 14-10322    Date Filed: 12/03/2014    Page: 4 of 54


mothers and families with children qualify. Id. § 414.095(14)(a). In the

application, an individual must disclose certain information, including medical

history, immunization records, living arrangements, social security numbers,

family income, employment history, and job-search activities. For families of two

like Lebron and his son, the maximum Temporary Cash Assistance benefit

currently is $241.00 per month. Id. § 414.095(10)(c). An individual generally

may not receive TANF Temporary Cash Assistance for more than a lifetime

cumulative total of 48 months. Id. § 414.105.

      Congress specified in the 1996 Act that states were not prohibited “from

testing welfare recipients for use of controlled substances nor from sanctioning

welfare recipients who test positive for use of controlled substances.” 21 U.S.C.

§ 862b. In 2011, Florida enacted a statute requiring suspicionless drug screening

for all TANF applicants as a condition of eligibility. Fla. Stat. § 414.0652. Under

that law, applicants must provide a DCF-approved laboratory with a urine sample

to be tested for Amphetamines, Methamphetamines, Cannabinoids (THC),

Cocaine, Phencyclidine (PCP), Opiates, Barbiturates, Benzodiazepines,

Methadone, and Propoxyphene. The statute does not require testing for alcohol.

DCF must “[a]dvise each individual to be tested, before the test is conducted, that

he or she may, but is not required to, advise the agent administering the test of any

prescription or over-the-counter medication he or she is taking.” Id.


                                          4
                Case: 14-10322        Date Filed: 12/03/2014        Page: 5 of 54


§ 414.0652(2)(d). Applicants bear the cost of testing, which during the period of

the statute’s implementation generally ranged between $24 and $45. However, if

an applicant tests negative for controlled substances, the Department increases the

amount of TANF benefit to compensate for the testing expense. Id.

§ 414.0652(2)(a). State law provides that “[a] sample shall be collected with due

regard to the privacy of the individual providing the sample, and in a manner

reasonably calculated to prevent substitution or contamination of the sample.” Id.

§ 112.0455(8)(a).1 Notably, an applicant may arrange the timing of filing an

application; after the State determines that the applicant has satisfied all non-drug

testing eligibility factors (e.g., income, assets, etc.), the applicant must pass a drug

test within ten days.

       Under § 414.0652, an individual who tests positive for controlled substances

is ineligible for TANF benefits for one year, though those who fail drug tests may

reapply for benefits after six months if they can document successful completion of

a substance abuse treatment program and pass another drug test. Id.

1
  State regulations further require “minimum precautions” to ensure the security of the urine
specimen: “[t]he collection site person shall ask the individual to remove any unnecessary outer
garments, such as a coat or jacket, and to empty all clothing pockets. . . . The individual may
retain his or her wallet, provided that the collection site person shall check it for possible
contaminants.” Fla. Admin. Code r. 59A-24.005(3)(c)(5). “The individual may provide his or
her urine specimen in a stall or otherwise partitioned enclosure that allows for individual privacy.
The collection site person shall remain in the restroom or area, but outside the stall or partitioned
enclosure.” Id. r. 59A-24.005(3)(c)(7). In addition, if “a collection site person has reason to
believe that a particular individual may alter or has altered or substituted a urine specimen,” and
a higher level supervisor agrees, a second specimen shall be collected “under the direct
observation of an observer of the same gender as the donor.” Id. r. 59A-24.005(3)(c)(13).
                                                 5
                  Case: 14-10322       Date Filed: 12/03/2014   Page: 6 of 54


§§ 414.0652(1)(b), (2)(j). A parent cannot receive benefits without passing a drug

test, but the parent’s failure of a test does not affect a child’s eligibility to receive

TANF benefits; instead, a protective payee would be designated to receive benefits

for the child. Id. § 414.0652(3).

         The § 414.0652 drug-testing requirement went into effect on July 1, 2011,

and was enforced until the district court entered a preliminary injunction on

October 24, 2011. During that period, 4,046 TANF applicants submitted to drug

testing. Only 108 -- 2.67% -- tested positive for drug use: 44 for cannabinoids

(marijuana); 24 for benzodiazepines (e.g., Xanax); 10 for cocaine; 9 each for

barbiturates and opiates; 10 for methadone; 3 for propoxyphene; 5 for

amphetamines or methamphetamines; and 2 for PCP. 2 Throughout that period,

2,306 additional applicants did not complete applications and submit drug-test

results to DCF, even though they were otherwise eligible for TANF Temporary

Cash Assistance.

         When he brought suit, Lebron had sole custody of his five-year-old son. A

veteran of the United States Navy and a college student, Lebron was a thirty-five-

year-old single-parent who lived with and cared for his disabled mother in

Orlando, Florida. On July 16, 2011, Lebron applied to DCF for TANF benefits for

himself and his son. Lebron initially signed a form agreeing to drug testing, but he


2
    Some applicants tested positive for more than one drug.
                                                  6
              Case: 14-10322    Date Filed: 12/03/2014   Page: 7 of 54


later revoked his consent and refused to take the test. If Lebron had passed a drug

test and submitted the results, the Department determined, he and his son would

have been eligible for TANF benefits. Without the test, however, the Department

deemed him ineligible to receive TANF assistance and denied his application on

August 25, 2011.

                                         B.

      On behalf of himself and a class of similarly situated persons, Lebron

commenced this lawsuit in the United States District Court for the Middle District

of Florida on September 6, 2011, against the Secretary of DCF in his official

capacity. Lebron sought a declaration that requiring suspicionless drug testing for

TANF eligibility under § 414.0652 violated the Fourth Amendment right to be free

from unreasonable searches. Lebron also asked for a permanent injunction barring

the enforcement of § 414.0652. Lebron filed a motion for a preliminary injunction

with his complaint.

      On October 24, 2011, the district court preliminarily enjoined the State from

requiring that Lebron submit to a suspicionless drug test pursuant to § 414.0652 as

a condition for receiving TANF benefits until the case was resolved. Lebron v.

Wilkins, 820 F. Supp. 2d 1273, 1293 (M.D. Fla. 2011). The court found that

Lebron was substantially likely to succeed on the merits of his challenge, that he

would suffer irreparable injury without an injunction, that his threatened injury


                                          7
                  Case: 14-10322          Date Filed: 12/03/2014   Page: 8 of 54


outweighed the possible injury to the State, and that an injunction would not

disserve the public interest. See id. at 1281 (citing Horton v. City of St. Augustine,

Fla., 272 F.3d 1318, 1326 (11th Cir. 2001)). Because the State stipulated that it

would apply the ruling to all similarly situated persons, the district court initially

denied without prejudice Lebron’s motion for class certification. Shortly

thereafter, though, out of concern that Lebron’s individual claim might become

moot during the litigation, the district court certified a class of Florida TANF

applicants.3 In response to the preliminary injunction, DCF suspended the

§ 414.0652 TANF drug-testing program statewide, approved all applications that

had been pending based on drug testing, approved benefits for individuals who had

tested positive, and reimbursed TANF applicants for drug tests to the extent they

had not already received reimbursement. In total, the Department restored TANF

Temporary Cash Assistance to approximately 1,727 families.

          The Secretary appealed the preliminary injunction, and a panel of this Court

affirmed. Lebron I, 710 F.3d 1202. We found it undisputed that government-

mandated drug testing is a Fourth Amendment “search.” Id. at 1206. The Court

3
    The certified class is composed of:

          All persons residing in Florida who applied for, are applying for, or will in the
          future apply for, Temporary Cash Assistance (“TCA”), Florida’s program to
          distribute Temporary Assistance for Needy Families (“TANF”) benefits, and who
          would, absent [the preliminary injunction], be subject to Defendant’s mandatory
          suspicionless drug testing as a result of Fla. Stat. § 414.0652.



                                                   8
              Case: 14-10322      Date Filed: 12/03/2014    Page: 9 of 54


explained that, to qualify as a constitutionally reasonable search, § 414.0652 drug

testing either must be based on individualized suspicion of wrongdoing, or must

involve certain limited and exceptional circumstances, when the government

shows substantial “special needs.” Id. at 1206-07 (quoting Skinner, 489 U.S. at

619). Because this case did not involve either of the two exceptional

circumstances recognized by the Supreme Court -- employees engaged in

inherently dangerous jobs (such as railroad workers or federal Customs employees

who are involved in drug interdiction or who carry firearms) and children in public

schools -- we concluded that the district court did not abuse its discretion in

determining that the State failed to establish a substantial special need justifying its

TANF drug-testing requirement. The State’s claimed special need -- ensuring that

the goals of TANF are not jeopardized by drug use -- rested on a presumption of an

unlawful drug-use problem among Florida TANF recipients that the State had

failed to support with concrete facts. Id. at 1212-13. The Court also rejected the

State’s alternative claim that § 414.0652 drug testing was constitutionally

permissible because TANF applicants gave their consent, citing “the Supreme

Court’s long-standing admonition that the government ‘may not deny a benefit to a

person on a basis that infringes his constitutionally protected interests.’” Id. at

1217 (quoting Perry v. Sindermann, 408 U.S. 593, 597 (1972)). Ultimately, the

Court held that the district court did not abuse its discretion in rejecting the State’s


                                            9
             Case: 14-10322     Date Filed: 12/03/2014   Page: 10 of 54


consent argument due to the unconstitutional conditions doctrine. Id. at 1218. The

State petitioned for rehearing en banc, which the Court denied.

      Meanwhile, the State had not sought a stay of the matter in the district court

pending appeal, and both parties filed motions for summary judgment before we

decided Lebron I. After we issued our opinion in the preliminary injunction

matter, and after the completion of discovery, the district court entered an order

granting final summary judgment in favor of Lebron and denying the State’s

motion. The State argued in the district court that drug testing was

constitutionally permissible because of three “special needs”: “(1) ensuring TANF

participants’ job readiness; (2) ensuring the TANF program meets its child-welfare

and family-stability goals; and (3) ensuring that public funds are used for their

intended purposes and not to undermine public health.” Id. at 1291. Citing Lebron

I, the district court concluded, however, that the State failed to show that TANF

recipients fell within the “closely guarded category” for whom the Supreme Court

has allowed suspicionless drug testing, and also failed to demonstrate that the

statute was necessary to protect children because the TANF testing has no impact

on the familial and custodial relationships of applicants. Id.

      Significantly, the district court also found that the only competent record

evidence addressing drug use among the Florida TANF population came from a

1998 study conducted by DCF that actually found a lower rate of drug usage


                                          10
             Case: 14-10322     Date Filed: 12/03/2014    Page: 11 of 54


among TANF applicants than among current estimates of the population of Florida

as a whole. Id. at 1293. The court deemed inadmissible or irrelevant other

evidence proffered by the State concerning the rate of drug use among Florida’s

TANF population. The district court concluded that “there simply is no competent

evidence offered on this record of the sort of pervasive drug problem the State

envisioned in the promulgation of this statute.” Id. at 1298. Finally, the court

rejected the state’s consent argument, finding that consent under the statute was not

voluntarily given. Id. Ultimately, because there was no set of circumstances under

which § 414.0652 could be applied constitutionally, the court declared the statute

facially unconstitutional and permanently enjoined the State from enforcing it. Id.

at 1299. The State filed a timely notice of appeal of the district court’s final order,

which we have jurisdiction to review under 28 U.S.C. § 1291.

                                          II.

      We review the district court’s grant of summary judgment in favor of

Lebron de novo, viewing all facts in the light most favorable to the State. Am.

Fed’n of State, Cnty. & Mun. Emps. Council 79 v. Scott (AFSCME), 717 F.3d

851, 862 (11th Cir. 2013). We review evidentiary rulings, including the exclusion

of evidence at summary judgment, for abuse of discretion. See Allison v. McGhan

Med. Corp., 184 F.3d 1300, 1306 (11th Cir. 1999). Thus, we defer to the district

court’s ruling unless it is “manifestly erroneous”: “Because the task of evaluating


                                          11
               Case: 14-10322    Date Filed: 12/03/2014     Page: 12 of 54


the reliability of expert testimony is uniquely entrusted to the district court . . . we

give the district court ‘considerable leeway’ in the execution of its duty.” Hendrix

ex rel. G.P. v. Evenflo Co., 609 F.3d 1183, 1191 (11th Cir. 2010) (quoting Rink v.

Cheminova, 400 F.3d 1286, 1291 (11th Cir. 2005)). Similarly, “[t]he ultimate

decision as to the admissibility of lay opinion testimony is committed to the sound

discretion of the district court and will not be overturned on appeal unless there is

clear abuse of discretion.” United States v. Myers, 972 F.2d 1566, 1576-77 (11th

Cir. 1992). “Evidence inadmissible at trial cannot be used to avoid summary

judgment.” Chapman v. Procter & Gamble Distrib., LLC, 766 F.3d 1296, 1313

(11th Cir. 2014) (quoting Corwin v. Walt Disney Co., 475 F.3d 1239, 1249 (11th

Cir. 2007)).

      Under the “law of the case” doctrine, the “findings of fact and conclusions

of law by an appellate court are generally binding in all subsequent proceedings in

the same case in the trial court or on a later appeal.” Heathcoat v. Potts, 905 F.2d

367, 370 (11th Cir. 1990) (per curiam) (quoting Westbrook v. Zant, 743 F.2d 764,

768 (11th Cir. 1984)). This doctrine is limited to issues actually decided by the

appellate court, and discussion in dicta “is neither the law of the case nor binding

precedent.” Great Lakes Dredge & Dock Co. v. Tanker Robert Watt Miller, 957

F.2d 1575, 1578 (11th Cir. 1992). Still, law of the case includes “things decided

by necessary implication as well as those decided explicitly.” Wheeler v. City of


                                           12
             Case: 14-10322      Date Filed: 12/03/2014    Page: 13 of 54


Pleasant Grove, 746 F.2d 1437, 1440 (11th Cir. 1984) (per curiam) (quoting

Dickinson v. Auto Ctr. Mfg. Co., 733 F.2d 1092, 1098 (5th Cir. 1983)). Our

precedent recognizes three exceptions to the law of the case doctrine: “when (1) a

subsequent trial produces substantially different evidence, (2) controlling authority

has since made a contrary decision of law applicable to that issue, or (3) the prior

decision was clearly erroneous and would work manifest injustice.” Id. (quoting

United States v. Robinson, 690 F.2d 869, 872 (11th Cir. 1982)). We enforce this

judge-made doctrine in the interests of efficiency, finality and consistency:

“[f]ailure to honor its commands can only result in chaos.” Litman v. Mass. Mut.

Life Ins. Co., 825 F.2d 1506, 1511 (11th Cir. 1987) (en banc).

      In Lebron I, we reviewed the grant of a preliminary injunction on an

undeveloped record and asked only whether the district court had abused its

discretion in determining that Lebron was likely to succeed on the merits of his

claim. See 710 F.3d at 1206. The Court was not asked, and did not decide, the

ultimate constitutionality of § 414.0652. See id. at 1218 (Jordan, J., concurring).

Still, in reaching its decision, Lebron I noted a number of legal principles that

apply equally to the issues presently before us.

                                          III.

      “The right of the people to be secure in their persons, houses, papers, and

effects, against unreasonable searches and seizures, shall not be violated . . . .”


                                           13
             Case: 14-10322     Date Filed: 12/03/2014    Page: 14 of 54


U.S. Const. amend. IV. The drug testing by urinalysis required under § 414.0652

is undisputedly a Fourth Amendment search. Skinner, 489 U.S. at 617 (“Because

it is clear that the collection and testing of urine intrudes upon expectations of

privacy that society has long recognized as reasonable, . . . these intrusions must be

deemed searches under the Fourth Amendment.”). The question is whether

mandatory, suspicionless drug testing of all TANF applicants amounts to a

reasonable search. While the Constitution generally prohibits government searches

conducted without individualized suspicion, the Supreme Court has recognized

exceptions in certain well-defined circumstances, including when the government

has “special needs, beyond the normal need for law enforcement.” Chandler, 520

U.S. at 313 (quoting Skinner, 489 U.S. at 619). The Secretary argues that the State

has a “special need” for its drug-testing regime and, alternatively, that consent

from TANF applicants renders the searches constitutionally valid. We are

unpersuaded.

                                          A.

      The special needs doctrine recognizes that, “[i]n limited circumstances,

where the privacy interests implicated by the search are minimal, and where an

important governmental interest furthered by the intrusion would be placed in

jeopardy by a requirement of individualized suspicion, a search may be reasonable

despite the absence of such suspicion.” Skinner, 489 U.S. at 624. In determining


                                          14
             Case: 14-10322     Date Filed: 12/03/2014    Page: 15 of 54


whether the State possesses a sufficiently substantial special need, “courts must

undertake a context-specific inquiry, examining closely the competing private and

public interests advanced by the parties.” Chandler, 520 U.S. at 314. The

Supreme Court has permitted suspicionless drug testing only “where the asserted

special need addresses a substantial concern for public safety or where the state is

fulfilling its well-recognized role as the guardian and tutor of public school

children.” Lebron I, 710 F.3d at 1210.

      In Skinner, federal regulations required blood and urine testing of railroad

employees involved in train accidents, and also allowed railroads to conduct breath

and urine tests of employees who violated safety rules. The regulations were

adopted in response to evidence of drug and alcohol abuse by some rail employees,

the enormous safety hazards posed by such abuse, and the documented link

between impaired employees and train accidents. The Supreme Court upheld the

testing program as justified by “surpassing safety interests” because drug testing

could deter rail workers who might “cause great human loss before any signs of

impairment become noticeable to supervisors.” Skinner, 489 U.S. at 634, 628.

The program also allowed railroads to collect critical information about the causes

of major train accidents. Suspicionless testing was necessary, according to the

Court, because blanket searches after (unpredictable) accidents prevented

employees from avoiding detection by planning drug use around a testing


                                          15
             Case: 14-10322     Date Filed: 12/03/2014   Page: 16 of 54


schedule, and because waiting to establish suspicion about individuals after an

accident “likely would result in the loss or deterioration of the evidence furnished

by the tests.” Id. at 631.

      For similar reasons, the Supreme Court upheld drug testing of United States

Customs Service employees who were directly involved in drug interdiction or

were required to carry firearms. See Nat’l Treasury Emps. Union v. Von Raab,

489 U.S. 656 (1989). Noting that the program was intended “to deter drug use

among those eligible for promotion to sensitive positions within the Service and to

prevent the promotion of drug users to those positions,” the Court concluded that a

substantial special need justified the search. Id. at 666. Considering the hazardous

and important work done by Customs employees, particularly their exposure to

threats, bribes, and blackmail from drug traffickers, the Court held that “the

Government has a compelling interest in ensuring that front-line interdiction

personnel are physically fit, and have unimpeachable integrity and judgment.” Id.

at 670. Similarly, employees “who may use deadly force plainly discharge duties

fraught with such risks of injury to others that even a momentary lapse of attention

can have disastrous consequences.” Id. (internal quotation marks omitted). “In

light of the extraordinary safety and national security hazards that would attend the

promotion of drug users to positions that require the carrying of firearms or the

interdiction of controlled substances, the Service’s policy of deterring drug users


                                         16
             Case: 14-10322     Date Filed: 12/03/2014    Page: 17 of 54


from seeking such promotions cannot be deemed unreasonable.” Id. at 674.

      Outside the context of employees in especially hazardous occupations, the

Supreme Court has recognized only one other circumstance giving rise to a

substantial special need that justifies suspicionless drug testing: when testing “was

undertaken in furtherance of the government’s responsibilities, under a public

school system, as guardian and tutor of children entrusted to its care.” Vernonia,

515 U.S. at 665. The Vernonia Court upheld a school board policy that required

public school students to consent to suspicionless drug testing in order to

participate in athletics. The Supreme Court highlighted the peculiar circumstances

of public schools, where “[a] proper educational environment requires close

supervision of schoolchildren, as well as the enforcement of rules against conduct

that would be perfectly permissible if undertaken by an adult.” Id. at 655 (quoting

T.L.O., 469 U.S. at 339). As a result, “Fourth Amendment rights . . . are different

in public schools than elsewhere; the ‘reasonableness’ inquiry cannot disregard the

schools’ custodial and tutelary responsibility for children.” Id. at 656. The

Supreme Court found that the school board had an important interest in deterring

drug use among student athletes because they are at an age “when the physical,

psychological, and addictive effects of drugs are most severe,” because “the effects

of a drug-infested school are visited . . . upon the entire student body and faculty,

as the education process is disrupted,” and because, with school athletics, “the risk


                                          17
             Case: 14-10322      Date Filed: 12/03/2014   Page: 18 of 54


of immediate physical harm to the drug user or those with whom he is playing his

sport is particularly high.” Id. at 661-62. The Court concluded that “a drug

problem largely fueled by the ‘role model’ effect of athletes’ drug use, and of

particular danger to athletes, is effectively addressed by making sure that athletes

do not use drugs.” Id. at 663.

      On the other side of the scale, the Supreme Court found that student athletes

had lower expectations of privacy because their activities typically involved

dressing and showering in public locker rooms and submitting to mandatory

preseason physical exams, as well as complying with other eligibility

requirements. Id. at 657. “Somewhat like adults who choose to participate in a

‘closely regulated industry,’ students who voluntarily participate in school athletics

have reason to expect intrusions upon normal rights and privileges, including

privacy.” Id. Measured against the school board’s substantial need, the Court held

that the invasion of privacy was not significant, and therefore that the “[p]olicy is

reasonable and hence constitutional.” Id. at 665. Notably, however, the Court

“caution[ed] against the assumption that suspicionless drug testing will readily

pass constitutional muster in other contexts.” Id.

      After Vernonia, the Supreme Court also upheld a policy requiring drug tests

for all public middle and high school students who participated in competitive

extracurricular activities, including athletics but also the Academic Team, Future


                                          18
             Case: 14-10322     Date Filed: 12/03/2014    Page: 19 of 54


Farmers of America, band, choir, and cheerleading. See Bd. of Educ. of Indep.

Sch. Dist. No. 92 of Pottawatomie Cnty. v. Earls, 536 U.S. 822, 826 (2002). The

Supreme Court interpreted Vernonia as “depend[ing] primarily upon the school’s

custodial responsibility and authority,” id. at 831, and explained that “[t]he health

and safety risks identified in Vernonia apply with equal force” to the population of

school children in Earls, particularly because the school district “presented specific

evidence of drug use at [its] schools.” Id. at 834. “Given the nationwide epidemic

of drug use, and the evidence of increased drug use in Tecumseh schools, it was

entirely reasonable for the School District to enact this particular drug testing

policy.” Id. at 836. Still, the Court “refuse[d] to fashion what would in effect be a

constitutional quantum of drug use necessary to show a ‘drug problem,’”

explaining that it “has not required a particularized or pervasive drug problem

before allowing the government to conduct suspicionless drug testing” when

circumstances otherwise create a necessarily immediate danger. Id. at 835-36.

      By contrast, in Chandler the Supreme Court refused to recognize a special

need justifying Georgia’s mandatory drug testing of candidates for designated state

offices because the program did “not fit within the closely guarded category of

constitutionally permissible suspicionless searches.” 520 U.S. at 308. Georgia

claimed that suspicionless testing was justified by “the incompatibility of unlawful

drug use with holding high state office,” particularly because “the use of illegal


                                          19
             Case: 14-10322      Date Filed: 12/03/2014    Page: 20 of 54


drugs draws into question an official’s judgment and integrity; jeopardizes the

discharge of public functions, including antidrug law enforcement efforts; and

undermines public confidence and trust in elected officials.” Id. at 318. The

Supreme Court found no “indication of a concrete danger demanding departure

from the Fourth Amendment’s main rule.” Id. at 319. Unlike in Skinner and

Vernonia, the Georgia “statute was not enacted . . . in response to any fear or

suspicion of drug use by state officials.” Id. In addition, the scheme was not a

credible deterrent of illegal drug use because candidates could schedule their own

tests, which allowed them to time their drug use to avoid detection, and candidates

for public office already “are subject to relentless scrutiny.” Id. at 320-21. The

Supreme Court saw no significance to the message the State sought to send by

testing politicians: “The need revealed . . . is symbolic, not ‘special,’ as that term

draws meaning from our case law.” Id. at 322; see id. (“[I]f a need of the ‘set a

good example’ genre were sufficient to overwhelm a Fourth Amendment

objection, then the care this Court took to explain why the needs in Skinner, Von

Raab, and Vernonia ranked as ‘special’ wasted many words in entirely

unnecessary, perhaps even misleading, elaborations.”).

      These precedents establish and enforce the principle that “the proffered

special need for drug testing must be substantial -- important enough to override

the individual’s acknowledged privacy interest, sufficiently vital to suppress the


                                           20
              Case: 14-10322      Date Filed: 12/03/2014     Page: 21 of 54


Fourth Amendment’s normal requirement of individualized suspicion.” Id. at 318.

With that in mind, we turn to the application of the doctrine in this case. In the

special needs balancing calculus, “[t]he first factor to be considered is the nature of

the privacy interest upon which the search here at issue intrudes.” Vernonia, 515

U.S. at 654. However, as we explained in Lebron I, we need not weigh competing

individual and governmental interests unless the State satisfies its burden of

establishing a special need for its suspicionless drug-testing program. 710 F.3d

1214 (citing T.L.O., 469 U.S. at 351 (Blackmun, J., concurring in judgment)); see

Chandler, 520 U.S. at 318 (declaring a suspicionless drug-testing program

unreasonable when the state failed to show a substantial need, even though “if the

‘special needs’ showing had been made, the State could not be faulted for

excessive intrusion”). The State argues that, by seeking TANF benefits, applicants

voluntarily subject themselves to heightened regulation, and thus have limited

legitimate expectations of privacy. Cf. Vernonia, 515 U.S. at 657 (“By choosing to

‘go out for the team,’ [student-athletes] voluntarily subject themselves to a degree

of regulation even higher than that imposed on students generally.”); Von Raab,

489 U.S. at 671 (“[T]hose who join our military or intelligence services . . . may

expect intrusive inquiries into their physical fitness . . . .”).

       Of course, citizens do not abandon all hope of privacy by applying for

government assistance. By virtue of poverty, TANF applicants are not stripped of


                                             21
             Case: 14-10322     Date Filed: 12/03/2014    Page: 22 of 54


their legitimate expectations of privacy -- they are not employees in dangerous

vocations or students subject to the parens patriae power of the state. And “the

collection and testing of urine intrudes upon expectations of privacy that society

has long recognized as reasonable.” Skinner, 489 U.S. at 617. But even if TANF

applicants had reduced expectations of privacy -- and the record supports no such

inference -- the State first must demonstrate a substantial special need.

      On this record the State has failed to meet its burden on the “core issue” of

whether a special need justifies suspicionless searches of TANF applicants.

Chandler, 520 U.S. at 318. The State argues that the following interests -- the

same ones it invoked in Lebron I -- qualify as special needs sufficient to permit

mandatory drug testing of TANF applicants: “(1) ensuring TANF participants’ job

readiness; (2) ensuring the TANF program meets its child-welfare and family-

stability goals; and (3) ensuring that public funds are used for their intended

purposes and not to undermine public health.” Lebron, 990 F. Supp. 2d at 1291.

Encouraging employability, protecting children, and conserving public funds are

general -- and unquestionably legitimate -- public concerns. But empirical

evidence indicates these needs are not specific to or special for TANF applicants,

nor is drug testing essential to ensuring the success of the TANF program as a

whole. The government’s stated needs are general concerns, proffered only at a

high level of abstraction and without empirical evidence, and thus do not justify an


                                          22
              Case: 14-10322     Date Filed: 12/03/2014    Page: 23 of 54


exception to the Fourth Amendment. The State claims, nevertheless, an interest in

preparing TANF applicants for the workplace. But government generally wants its

citizens to be able to find and keep jobs -- the State does not desire work-readiness

only for the TANF population. Similarly, while it claims an interest in protecting

children from drug use by TANF parents, the State has presented no evidence that

children of TANF parents face a danger or harm from drug use that is different

from the general threat to all children in all families. After all, the State

acknowledges that drug use harms all individuals and families, but the State does

not -- and cannot -- claim an entitlement to drug test all parents of all children.

      Nor do we see a special need from the State’s desire that government funds

are spent wisely. An interest in fiscal responsibility inheres in all public programs,

and the interest is real. See Lebron I, 710 F.3d at 1220-21 (Jordan, J., concurring)

(“Every expenditure of state dollars, taxpayers hope, is for the purpose of

achieving a desirable social goal. But that does not mean that a state is entitled to

require warrantless and suspicionless drug testing of all recipients of state funds

(e.g., college students receiving Bright Futures scholarships, see Fla. Stat.

§ 1009.53) to ensure that those funds are not being misused and that policy goals

(e.g., the graduation of such students) are being achieved.”). “[T]he nature and

immediacy of the governmental concern at issue here” is ordinary, not exceptional.

Vernonia, 515 U.S. at 660; cf. AFSCME, 717 F.3d at 876 (“The State’s abstract


                                           23
             Case: 14-10322     Date Filed: 12/03/2014    Page: 24 of 54


reasons do not fit within the narrow scope that the Supreme Court has given to the

special-needs exception . . . . [I]f those reasons could suffice, then there would

never be any need to balance anything . . . .”). The State has presented no evidence

demonstrating that drug testing saves a significant portion of TANF funds that

would otherwise be spent on drugs. Indeed, the State has made no attempt to

quantify even in a general way the amount of TANF money that is otherwise

wasted on the purchase or use of drugs. Nor could it do so on the record that was

presented to the district court. A government concern that a wholly undefined,

albeit a very small, share of a program’s expenditures will be squandered cannot

easily fit within the closely guarded category reserved for substantial special needs

without exploding that carefully cultivated doctrine.

      We do not foreclose (nor could we) the possibility that government could

establish a special need if a voluntary benefits program as a whole would be

rendered ineffective without suspicionless searches. In the area of unconstitutional

conditions, courts have considered the germaneness of an incursion on

constitutional rights to the government’s legitimate objectives. See, e.g., Dolan v.

City of Tigard, 512 U.S. 374, 386 (1994) (requiring that courts determine whether

an “essential nexus” exists between the “legitimate state interest” and the condition

imposed by the government). A similar germaneness analysis might justify a

special need for suspicionless drug testing when essential to the implementation of


                                          24
               Case: 14-10322     Date Filed: 12/03/2014    Page: 25 of 54


a voluntary government benefits program. Thus, for example, if the government

sponsored experimental pharmaceutical trials, it might have a unique concern in

drug testing participants to ensure drug interactions did not compromise the results

or endanger participants. Similarly, if a state provided a free drug treatment

program, it might have a special need to test participants to monitor progress and

tailor treatment. In this case, and on this record, however, suspicionless drug

testing of all TANF applicants comes nowhere near meeting this standard -- the

State has not demonstrated that the TANF program as a whole has been

compromised without suspicionless searches. Quite simply, we see no essential

nexus between the legitimate state interest and the condition imposed. Put

differently, the fit is not reasonably proportionated to the harms the State seeks to

avoid.

         The State argues, nevertheless, that its broadly applicable interests are

special because drug use concerns are particularly strong for TANF applicants, but

it has not presented a persuasive theoretical or empirical account of a unique

problem among TANF applicants. First, no concrete danger exists as a theoretical

matter: we have no reason to think impoverished individuals are necessarily and

inherently prone to drug use, or, for that matter, are more prone to drug use than

the general population. Nor does the State give a reason to think that, if TANF

applicants use drugs, that use is somehow different from drug use by the general


                                            25
             Case: 14-10322     Date Filed: 12/03/2014    Page: 26 of 54


population. Without an obvious and palpable danger, the State makes an empirical

claim that a drug-use problem exists among Florida TANF applicants. “While ‘[a]

demonstrated problem of drug abuse, [is] not in all cases necessary to the validity

of a testing regime,’ such evidence could ‘clarify’ and ‘substantiate’ the dangers

presented by such drug use and whether those dangers were pertinent to the

government’s asserted special need for drug testing.” Lebron I, 710 F.3d at 1212

(alterations in original) (quoting Chandler, 520 U.S. at 319). Notably, however,

the district court found an absence of any showing of pervasive drug use among

the Florida TANF population on the summary judgment record: “Even considering

the State’s evidence presented to date, the Court finds that there is no material

dispute concerning whether drug use has been shown to be a ‘demonstrated

problem’ among Florida TANF recipients.” Lebron, 990 F. Supp. 2d at 1293.

      Viewing all of the facts in the light most favorable to the State, we agree

with the district court that the State has failed to establish a demonstrable or

peculiar drug-use problem among TANF applicants. If anything, the evidence

extant suggests quite the opposite: that rates of drug use in the TANF population

are no greater than for those who receive other government benefits, or even for

the general public. As we detail below, the evidence in the summary judgment

record does not empirically demonstrate a TANF population drug-use problem.

                                           1.


                                          26
              Case: 14-10322      Date Filed: 12/03/2014      Page: 27 of 54


       Well before § 414.0652 was enacted, the State’s own DCF, at the direction

of the Florida legislature, conducted a study -- dubbed the Demonstration Project --

to test empirically whether TANF applicants were likely to abuse illegal drugs and

whether that abuse affected employment opportunities. The study was conducted

between January 1, 1999, through May 31, 2000, in select regions of the state by

Dr. Robert E. Crew, a professor at Florida State University. The Demonstration

Project first gave TANF applicants a written screening instrument to determine the

probability that they abused drugs or alcohol.4 Based on the screening, any

applicant that the DCF had reasonable cause to believe engaged in the use of

illegal drugs was required to take a urine test. Applicants who failed the urine test

were required to undergo treatment to receive benefits. In total, the Demonstration

Project initially screened 8,797 individuals. Of those, 2,335 did not complete the

application process, which the study concluded was “in line with the historical data

on ‘non-application completers.’” The researchers rejected the notion that many of

these drop-outs were drug users deterred by the testing and treatment requirements,

because those who passed and those who failed at each stage of drug-use

assessment dropped out at about the same rate. Of the 6,462 applicants who went

through the initial screening procedure and followed through with their applicants,


4
  The Demonstration Project used the Substance Abuse Subtle Screening Inventory, or SASSI,
which was developed by psychologist Glen A. Miller in 1977 to differentiate between substance
abusers and non-abusers, regardless of the test subject’s denial or deliberate deception.
                                             27
             Case: 14-10322     Date Filed: 12/03/2014    Page: 28 of 54


1,447 were required to submit to urinalysis -- the remaining 76.6% demonstrated

little or no evidence of a substance abuse problem based on the written screening.

From the population that underwent the urinalysis testing, 335 failed. Ultimately,

then, the study revealed that only 5.2% of those who completed their TANF

applications tested positive for illegal use of a controlled substance (335 out of

6,462). Notably, the researchers also found no evidence that TANF recipients who

tested positive for illicit substances were any less likely to find work than those

who tested negative.

      Data collected during the brief implementation of § 414.0652 suspicionless

drug testing was altogether consistent with the Demonstration Project results.

Preliminary numbers showed that only 2.67% of the TANF applicants who

submitted to urinalyses under § 414.0652 tested positive for controlled substances -

- 108 out of 4,046. Lebron, 990 F. Supp. 2d at 1286. The State argues that this

number is artificially depressed because thousands of eligible TANF applicants

failed to take the test and complete their application. As the district court pointed

out, however, the State offers no way to tell how many incomplete applications

came from drug users, and how many instead were cut short because applicants

were deterred by other factors, including: the desire not to surrender Fourth

Amendment rights; the inability to afford the test; or the difficulty finding a nearby

testing location or securing transportation. Id. at 1294. And, as the Demonstration


                                          28
             Case: 14-10322      Date Filed: 12/03/2014    Page: 29 of 54


Project noted, historically a high number of applicants fail to complete their TANF

applications, with or without a drug test requirement. The long and the short of it

is that the district court fairly concluded on this record that the number of TANF

applicants to test positive for illegal drugs during the brief operation of the

program can only support the Demonstration Project findings of low rates of drug

use. Whatever else can be said about these figures, they do not help the State meet

its heavy burden of demonstrating a substantial special need.

                                           2.

      The district court found that no other competent evidence in the record

showed elevated rates of drug use among the Florida TANF population. After

careful review, we agree. The State points to testimony from expert and lay

witnesses that the district court determined either would have been inadmissible at

trial or irrelevant to the prevalence of drug usage among TANF applicants. The

district court committed no manifest error with these rulings.

      To begin with, the district court did not abuse its considerable discretion in

refusing to consider the expert testimony of Dr. Avram Mack. “[T]he deference

that is the hallmark of abuse-of-discretion review requires that we not reverse an

evidentiary decision of a district court unless the ruling is manifestly erroneous.”

United States v. Frazier, 387 F.3d 1244, 1258 (11th Cir. 2004) (en banc) (quoting

Gen. Elec. Co. v. Joiner, 522 U.S. 136, 142, 143 (1997)) (internal quotation marks


                                           29
             Case: 14-10322     Date Filed: 12/03/2014     Page: 30 of 54


and citations omitted). Thus, the district court’s discretion is broad: “the abuse of

discretion standard allows a range of choice for the district court, so long as that

choice does not constitute a clear error of judgment.” Id. at 1259 (quoting Rasbury

v. I.R.S., 24 F.3d 159, 168 (11th Cir. 1994)) (internal quotation marks omitted);

see Joiner, 522 U.S. at 143 (“On a motion for summary judgment, disputed issues

of fact are resolved against the moving party -- here, petitioners. But the question

of admissibility of expert testimony is not such an issue of fact, and is reviewable

under the abuse-of-discretion standard.”).

      Federal Rule of Evidence 702 provides:

      A witness who is qualified as an expert by knowledge, skill,
      experience, training, or education may testify in the form of an
      opinion or otherwise if:

      (a) the expert's scientific, technical, or other specialized knowledge
      will help the trier of fact to understand the evidence or to determine a
      fact in issue;

      (b) the testimony is based on sufficient facts or data;

      (c) the testimony is the product of reliable principles and methods;
      and

      (d) the expert has reliably applied the principles and methods to the
      facts of the case.

Fed. R. Evid. 702. Thus, before permitting expert testimony, trial courts must

engage in a rigorous three-part inquiry, asking whether:

      (1) the expert is qualified to testify competently regarding the matters
      he intends to address; (2) the methodology by which the expert
                                          30
             Case: 14-10322     Date Filed: 12/03/2014    Page: 31 of 54


      reaches his conclusions is sufficiently reliable as determined by the
      sort of inquiry mandated in Daubert[v. Merrell Dow Pharmaceuticals,
      Inc., 509 U.S. 579 (1993)]; and (3) the testimony assists the trier of
      fact, through the application of scientific, technical, or specialized
      expertise, to understand the evidence or to determine a fact in issue.

Frazier, 387 F.3d at 1260 (quoting City of Tuscaloosa v. Harcros Chems., Inc., 158

F.3d 548, 562 (11th Cir. 1998)). As the proponent of the expert, plainly the State

bears the burden of establishing qualification, reliability, and helpfulness. Id.

      Before the district court, the State proffered expert testimony from Dr.

Mack, a practicing psychiatrist and professor of clinical psychiatry at Georgetown

University School of Medicine who practiced and taught in Washington, D.C., in a

range of psychiatric and medical fields, including in the areas of drug use and

related disorders. In a declaration and an expert report, Dr. Mack opined about the

general detrimental effects of drug use on individuals, their families, and job

performance, and also opined that drug use among TANF applicants and recipients

is greater than among the general population. Specifically, Dr. Mack said in a

declaration that, based on his expertise and study, it was his opinion that within the

TANF population at least five percent of adults had a drug use disorder (compared

with two percent in the general population) and twenty percent had used drugs

within the past year (against approximately five percent of the general population).

      As for his testimony concerning rates of drug use in the Florida TANF

population, the district court rejected Dr. Mack’s opinion, concluding that he was


                                          31
             Case: 14-10322      Date Filed: 12/03/2014   Page: 32 of 54


not sufficiently qualified by background, training, or expertise to offer the opinions

he presented. The district court explained that, while Dr. Mack had authored

articles and books about drug-related issues, and taught about drug-related

disorders, he had never studied, surveyed, or collected any information on the

TANF population in any context, much less TANF applicants in Florida. Lebron,

990 F. Supp. 2d at 1294. Indeed, there is no evidence in this record that Dr. Mack

had conducted any studies about the prevalence of drug abuse among any discrete

segments of the population. According to Dr. Mack’s testimony, his opinion was

based solely on publications from other researchers. Id. But before an expert can

properly rely on appropriate studies in the field, the proponent of the expert must

establish that these studies are indeed the kinds of studies an expert in the field

would rely on -- and the district court did not abuse its discretion in deciding that

Dr. Mack was not an expert in the relevant field. See Fed. R. Evid. 703 (“If

experts in the particular field would reasonably rely on those kinds of facts or data

in forming an opinion on the subject, they need not be admissible for the opinion to

be admitted.”).

      Expertise in one field does not qualify a witness to testify about others. See

Increase Minority Participation by Affirmative Change Today of Nw. Fla., Inc. v.

Firestone, 893 F.2d 1189, 1192, 1195 (11th Cir. 1990) (finding no abuse of

discretion when a district court excluded expert testimony from a political scientist


                                          32
             Case: 14-10322     Date Filed: 12/03/2014    Page: 33 of 54


who sought to offer a statistical opinion beyond his expertise); see also Dura Auto.

Sys. of Ind., Inc. v. CTS Corp., 285 F.3d 609, 614 (7th Cir. 2002) (“A scientist,

however well credentialed he may be, is not permitted to be the mouthpiece of a

scientist in a different specialty.”). Dr. Mack has a background in clinical

psychiatry and the treatment of drug abuse, not social science or statistics. But the

crux of Dr. Mack’s testimony was a claim about the rates of drug use among the

TANF population. A social scientist or statistician with experience in conducting

surveys and parsing their results, and extrapolating conclusions about populations

from limited samples of information, would be in a position to reliably draw such

an inference; a clinical psychiatrist may not be. The State put forward precious

little to suggest he was qualified “by knowledge, skill, experience, training, or

education” to testify about rates of drug use across demographic groups,

particularly among TANF applicants. Fed. R. Evid. 702. Dr. Mack admitted that

he had never previously conducted any research regarding TANF or TANF in

Florida and that he reached his opinion instead by relying on studies. Dr. Mack

claimed no prior experience with or knowledge of drug use among Florida’s TANF

population. He stated that he had not examined Lebron or any member of the

putative class -- all past, present, or future TANF applicants who could be subject

to § 414.0652. And Dr. Mack did not claim to have any background in studying

the rates of drug use in any demographic group. Dr. Mack did not “propos[e] to


                                          33
             Case: 14-10322      Date Filed: 12/03/2014    Page: 34 of 54


testify about matters growing naturally and directly out of research [he had]

conducted independent of the litigation.” Fed. R. Evid. 702, Advisory Comm.

Notes (2000 Amendments) (quoting Daubert v. Merrell Dow Pharmaceuticals,

Inc., 43 F.3d 1311, 1317 (9th Cir. 1995)). Instead, in an area that he did not

otherwise specialize in, Dr. Mack “developed [his] opinions expressly for purposes

of testifying.” Id. The long and short of it is that the district court acted well

within its discretion (nothing it did was manifestly erroneous) when it determined

that Dr. Mack was not qualified by background, training, or expertise to opine

about the degree of drug use in Florida’s TANF population.

      Nor did the district court abuse its considerable discretion in determining

that Dr. Mack’s testimony about the general effects of drug use would not assist

the trier of fact. As we’ve explained, the ills associated with drug use in the

overall population (although well and generally understood) do not support a

special need absent some particular concern about Florida TANF recipients. The

court did not manifestly err in concluding that expert testimony about the effects of

drug abuse on individuals, families, and employment prospects in the general

population in no way would have helped the district court as the trier of fact.

      The State now argues that the underlying articles relied upon by Dr. Mack

were separately admissible and provided independent support for the State’s

argument that drug use in the TANF population exceeds rates in the general


                                           34
              Case: 14-10322     Date Filed: 12/03/2014    Page: 35 of 54


population. To weigh against summary judgment, these reports must have been

admissible at trial. But with Dr. Mack excluded, the State did not put forward a

qualified expert to present them. See Fed. R. Evid. 803 (permitting the admission

of statements “contained in a treatise, periodical, or pamphlet” when “the statement

is called to the attention of an expert witness on cross-examination or relied on by

the expert on direct examination” and when “the publication is established as a

reliable authority by the expert’s admission or testimony, by another expert’s

testimony, or by judicial notice”); Dartez v. Fibreboard Corp., 765 F.2d 456, 465

(5th Cir. 1985) (admission of medical articles improper where plaintiff’s medical

expert did not testify about the disputed articles); Williams Island Synagogue, Inc.

v. City of Aventura, 329 F. Supp. 2d 1319, 1323 (S.D. Fla. 2004) (“[L]earned

treatises are inadmissible as hearsay on summary judgment where no expert

witness testimony supports the proposition asserted by way of the treatise.”); 4

Christopher B. Mueller & Laird C. Kirkpatrick, Federal Evidence § 8:102 (4th ed.

2014) (“[T]reatises must . . . be offered with expert testimony.”).

      Nevertheless, the State claims that the district court had the authority to take

judicial notice of the articles because they contained legislative, not adjudicative

facts. See Fed. R. Evid. 201, Advisory Comm. Notes (1972 Proposed Rules). But,

notably, the State did not ask the district court to take judicial notice of the studies

in its summary judgment filings, nor did it argue in the district court that these


                                           35
              Case: 14-10322      Date Filed: 12/03/2014   Page: 36 of 54


studies amounted to legislative facts, nor finally did the district court take judicial

notice. Ramirez v. Sec’y, U.S. Dep’t of Transp., 686 F.3d 1239, 1249 (11th Cir.

2012) (“It is well-settled that we will generally refuse to consider arguments raised

for the first time on appeal.”). Even, however, if the State had properly preserved

this argument (and it did not), we would review a district court’s decision not to

take judicial notice only for abuse of discretion. See Lodge v. Kondaur Capital

Corp., 750 F.3d 1263, 1273 (11th Cir. 2014). On this record we can discern

nothing indicating that the district court abused its ample discretion in not taking

judicial notice of the studies.

      Having rejected Mack’s expertise, the district court was left with studies

about which it could not readily determine methodological soundness or reliability,

nor establish their relevance to the TANF population in Florida. For example,

almost all of the key articles cited rely on data culled from surveys, either past

versions of the National Survey on Drug and Health (formerly the National

Household Survey on Drug Abuse) or other regional surveys. Significant

methodological questions must be answered before the reliability of these reports

can be assured, including whether surveys are a reliable method of determining

rates of drug abuse in a population, whether the samples relied on are sufficiently

large and unbiased, and whether the results can be extrapolated to the TANF

population at issue in this case. On this record, however, we have no expert to tell


                                           36
              Case: 14-10322     Date Filed: 12/03/2014   Page: 37 of 54


us anything about these important foundational problems.

      Moreover, none of the articles cited dealt specifically with the Florida TANF

population, so their applicability to the case at hand is by no means self-evident.

For example, as the district court noted, one of the studies involved single mothers

receiving TANF benefits in Cook County, Illinois ten years ago. Lebron, 990 F.

Supp. 2d at 1294. Another study looked at survey data from the TANF population

of an unnamed California county in 2001. Without a qualified expert to comment

on the extent to which these results can be extrapolated to the population at issue in

this case -- a population with a different composition, in a different place, at a

different time -- the reliability and relevance of these reports cannot readily be

determined.

      In addition, some of these articles were referenced by the State at the

preliminary injunction stage; at that early point in the proceeding, the district court

found they did “not support the conclusion that drug abuse is a ‘concrete danger’

among the class of citizens that the State seeks to drug test,” Lebron, 820 F. Supp.

2d at 1287, and our prior panel opinion held that “the district court did not err in

rejecting, as irrelevant or non-persuasive, the reports concerning drug use in the

welfare populations.” Lebron I, 710 F.3d at 1211 n.6.

      Although courts of appeals may at times take judicial notice of legislative

facts sua sponte, see Landell v. Sorrell, 382 F.3d 91, 135 n.24 (2d Cir. 2004)


                                          37
             Case: 14-10322      Date Filed: 12/03/2014   Page: 38 of 54


(noting that “appellate courts take judicial notice of legislative facts under

appropriate circumstances,” especially on “straightforward questions” where the

court does not “lack[] substantial experience or expertise”), the preceding

considerations convince us that it would be inappropriate to do so here. We are

hard-pressed to ascribe significance to these studies without an appropriately

credentialed expert to vet them.

                                           3.

      The district court also disregarded as inadmissible or irrelevant testimony

from three lay witnesses presented by the State. Michael Carroll and Peter Digre,

both employees of DCF, submitted declarations in support of the contention that a

drug problem exists in Florida’s TANF population. Carroll said that he had

firsthand observed a strong correlation between drug use and employment, as well

as drug use and poverty, and had observed drug use as a substantial barrier to

employment for the population likely to participate in TANF. Carroll added that

he had personally observed hundreds of TANF applicants who appeared to be

under the influence of drugs, and that TANF recipients are more likely to use drugs

than recipients of other government benefits. Digre said he had personally

observed the harms of drug use in the TANF population, and a correlation between

drug use and unemployability. The State also presented deposition testimony from

Bruce Ferguson, an employee of a private, not-for-profit entity that helps


                                          38
             Case: 14-10322     Date Filed: 12/03/2014    Page: 39 of 54


individuals receiving public assistance find work. Ferguson testified in a

deposition that, as part of his job, he referred individuals to a substance abuse

facility when they self-identified as having a drug problem, and that forty-two

clients had self-disclosed a drug or alcohol problem during a ninety-day period.

      The district court found that the evidence submitted by the State from

Carroll, Digre, and Ferguson was inadmissible and could not have been reduced to

admissible evidence at trial. According to the court, the conclusory statements of

Carroll and Digre about links between drug use and poverty or employability were

incompetent as a matter of law: Carroll and Digre were not qualified as experts,

and their opinions were offered without support from any relevant studies or

empirical data. Moreover, Carroll’s claim that he had observed TANF applicants

who appeared to be under the influence of drugs was not based on any expertise in

assessing drug use by observation. Lebron 990 F. Supp. 2d at 1295-96. In

addition, the district court explained, even if evidence from Carroll, Digre, and

Ferguson was admissible, it would not have helped the State meet its burden of

establishing a substantial special need. Carroll said he had observed drug use as a

problem for employment among the population “likely” to participate in TANF,

but this did not help the State establish an actual drug problem within the TANF

population. Id. at 1296. Similarly, the district court noted that Ferguson’s

testimony about self-reports of drug and alcohol abuse from individuals receiving


                                          39
             Case: 14-10322     Date Filed: 12/03/2014   Page: 40 of 54


public assistance did not specify whether those who reported were TANF

recipients or, indeed, whether they reported an alcohol problem, which would not

affect an applicant’s TANF eligibility under § 414.0652, as opposed to a drug

problem. Id. We review the district court’s ruling on the admissibility of lay

testimony for clear abuse of discretion. See United States v. Jayyousi, 657 F.3d

1085, 1102 (11th Cir. 2011).

      The district court did not abuse its discretion in rejecting the testimony of the

state’s lay witnesses. To be admissible, lay testimony must be (1) “rationally

based on the perception of the witness,” (2) “helpful to a clear understanding of the

witness’ testimony or the determination of a fact in issue,” and (3) “not based on

scientific, technical, or other specialized knowledge within the scope of Rule 702.”

Fed. R. Evid. 701. This rule of evidence is designed to prevent parties from

“proffering an expert in lay witness clothing” by ensuring that “testimony that is

actually expert” passes the strictures of Rule 702. Id., Advisory Comm. Notes

(2000 Amendments). While lay witnesses may testify about their own immediate

perceptions, testimony that blurs into supposition and extrapolation crosses the line

into expertise. See Williams v. Mast Biosurgery USA, Inc., 644 F.3d 1312, 1317-

18 (11th Cir. 2011) (treating testimony as expert when it “is based on a hypothesis,

not the experience of” the witness); United States v. Henderson, 409 F.3d 1293,

1300 (11th Cir. 2005) (“the ability to answer hypothetical questions is ‘[t]he


                                         40
             Case: 14-10322     Date Filed: 12/03/2014    Page: 41 of 54


essential difference’ between expert and lay witnesses” (quoting Asplundh Mfg.

Div. v. Benton Harbor Eng’g, 57 F.3d 1190, 1202 n.16 (3d Cir.1995)).

      In this case, the testimony of Carroll and Digre plainly was offered to

support the broad claim that there is a particularly high rate of drug use in the

Florida TANF population. This proposition is an inference well beyond what the

witnesses had perceived in their day-to-day work; it is a conclusion that would

require “specialized knowledge,” Fed. R. Evid. 701, and must be provided by an

appropriately credentialed expert witness to be admissible. Broad statements

asserting “a strong correlation” between “drug use and unemployability” and “drug

use and poverty,” or claiming that “TANF recipients are more likely than

recipients of other government benefits to use drugs” are beyond the realm of the

lay witness. To support these claims, it seems to us that a witness would have to

know, among other things, the rates of drug use, employment, and income across

multiple populations and perform the sophisticated calculation of drawing

correlations across these various factors. Carroll, Digre, and Ferguson, who had no

training either in identifying the victims of drug abuse or studying the Florida

TANF population, were not qualified by “knowledge, skill, experience, training, or

education,” Fed. R. Evid. 702, to testify on these grounds, and their anecdotal

observations could not support the sweeping claims for which they were offered.

And, again, there is no expert to make anything of these claims.


                                          41
             Case: 14-10322     Date Filed: 12/03/2014    Page: 42 of 54


      Moreover, even if the testimony were allowable under Rule 701, nothing in

the proffers from Carroll, Digre, and Ferguson support a special need for

suspicionless testing. To begin with, general statements about the harms flowing

from drug abuse, while undeniably true, do not inform this inquiry. Nor do their

other statements demonstrate a drug problem among Florida TANF applicants

greater than any problem found in the general population of Florida. First, Carroll

declared that, in his more than twenty years with DCF, he had “personally

observed hundreds of TANF applicants who appear to be under the influence of

drugs,” had “frequently observed slurred speech, bloodshot eyes, inability to focus,

and other similar symptoms that indicated to me the applicants were using drugs,”

and in many instances had “personally detected the odor of marijuana on

applicants.” This anecdotal observation comes nowhere close to supporting a

population-wide trend. Observation of hundreds of drug users in twenty years (or

“many instances” of smelling marijuana) may be entirely consistent with the five

percent drug use figure found in the Demonstration Project; again, without a

qualified expert, it is impossible to extrapolate these observations into conclusions

about the Florida TANF population. Further, the symptoms Carroll identifies --

slurred speech, bloodshot eyes, difficulty focusing -- could just as easily indicate

alcohol intoxication, not drug use. And, again, this witness was not qualified by

training, background, and expertise as an expert in discerning drug use or abuse.


                                          42
               Case: 14-10322       Date Filed: 12/03/2014       Page: 43 of 54


       The statements from Digre are even less revealing; he provides no evidence

that would support an inference that drug use is more prevalent among the TANF

population. Finally, Ferguson’s testimony that forty-two individuals receiving

public assistance self-reported drug or alcohol problems says nothing about drug

use in the TANF population: Ferguson did not identify which benefits programs

the individuals participated in or whether drugs, and not alcohol, were behind the

self reports.5 Thus, even if taken as true, none of the evidence from Carroll, Digre,

or Ferguson helped the State meet its special needs burden. 6

       The State also argues that the Supreme Court in Earls relied on anecdotal

evidence to establish a special need to drug test students: teachers had seen

students who appeared to be on drugs and had heard students speaking openly

about drug abuse. 536 U.S. at 834-35. This argument misses the mark because

Earls involved public school children, a group especially entrusted to the

5
 The district court also did not abuse its discretion in determining that Ferguson’s testimony was
not only unhelpful to the State’s argument but also inadmissible hearsay. Ferguson’s testimony
about the number of clients with disclosed drug or alcohol problems over a ninety day period
was drawn from caseload information he had received in an e-mail from an undisclosed
declarant. Since this declarant did not testify and the statement was offered for its truth, see
Wright v. Farouk Sys., Inc., 701 F.3d 907, 910 (11th Cir. 2012), we conclude that the district
court did not abuse its discretion in finding the statement to be hearsay.
6
  Before the district court, the State also proffered a declaration from Patricia Brown, a systems
analyst employed by DCF. Brown conducted a data-matching exercise that attempted to
compare rates of drug use among Florida TANF, Medicaid, and SNAP (food stamps) recipients
by cross-referencing records in the DCF’s files. The district court ruled that the evidence from
Brown was inadmissible hearsay, and that it was irrelevant to the issue in the case because,
among other reasons, it looked at rates of substance abuse and misuse, which did not
differentiate alcohol from drug use. . The State does not challenge on appeal the district court’s
decision to exclude evidence from Brown.
                                               43
             Case: 14-10322     Date Filed: 12/03/2014    Page: 44 of 54


government’s care and demonstrably susceptible to harm from drug use. These

powerful special circumstances are not found for Florida TANF applicants. The

long and short of it is that, on this summary judgment record, the State has failed to

demonstrate a peculiar problem of drug abuse among Florida TANF applicants that

elevates the state’s concern from a general to a special interest.

      Moreover, even if the State could have established that an unusual rate of

drug use among TANF applicants gave rise to a special need -- and this record

supports no such determination -- the § 414.0652 drug-testing program is not well

designed to identify or deter applicants whose drug use will affect employability,

endanger children, or drain public funds. Notably, TANF applicants are given a

ten-day window in which to take and pass a drug test once the State has confirmed

that they are otherwise TANF-eligible. And the clock for the whole process does

not start until the application is submitted -- a step the TANF applicant plainly

controls. Thus, as in Chandler, the test date “is no secret”; “users of illegal drugs,

save for those prohibitively addicted, could abstain for a pretest period sufficient to

avoid detection.” 520 U.S. at 320.

      In short, the State has not met its core burden of establishing a substantial

special need justifying suspicionless drug testing. The State has not shown

elevated rates of drug use among TANF applicants. The State’s asserted interests

in promoting work, protecting families, and saving public money are stated only at


                                          44
             Case: 14-10322     Date Filed: 12/03/2014    Page: 45 of 54


the highest order of generality and are all-inclusive. In cases involving surpassing

safety threats or public school students, the Supreme Court has carefully cordoned

off a category reserved for exceptional circumstances. If the general government

concerns raised in this case sufficed for special needs, the Supreme Court in

Skinner, Von Raab, Vernonia, Earls, and Chandler spilled much ink in vain.

                                          B.

      Alternatively, the State argues, even if its suspicionless drug-testing regime

otherwise would run afoul of the Fourth Amendment, all constitutional concerns

are cured by the consent of TANF applicants because “a search conducted pursuant

to a valid consent is constitutionally permissible.” Schneckloth v. Bustamonte,

412 U.S. 218, 222 (1973). After all, TANF is a voluntary program. Applicants

must sign a form consenting to the drug test and must follow through with the

screening themselves. Lebron responds that, when “the State attempts to justify a

search on the basis of . . . consent, the Fourth and Fourteenth Amendments require

that it demonstrate that the consent was in fact voluntarily given, and not the result

of duress or coercion, express or implied.” Id. at 248. The law of this case, and

Eleventh Circuit precedent, lead us to reject the consent argument. Moreover,

treating consent as a separate and dispositive inquiry -- rather than a component of

the broader special-needs balancing test -- is not consonant with the Supreme

Court’s approach to evaluating suspicionless drug-testing programs.


                                          45
             Case: 14-10322     Date Filed: 12/03/2014    Page: 46 of 54


      In Lebron I, the Court rejected the State’s argument that “the mandatory

‘consent,’ which Florida’s drug-testing statute makes a condition to the receipt of

benefits, is of any constitutional significance.” 710 F.3d at 1214. The panel

opinion explained that consent is invalid if it is “granted in submission to authority

rather than as an understanding and intentional waiver of a constitutional right.”

Id. (quoting Johnson v. United States, 333 U.S. 10, 13 (1948)). It concluded that,

by conditioning TANF benefits on drug testing, “the State conveys a message that

it has the unfettered lawful authority to require such drug testing -- period.” Id. at

1215. We also concluded that, because Florida cannot conduct suspicionless drug

tests of TANF applicants directly, “it cannot do so indirectly by conditioning the

receipt of this government benefit on the applicant’s forced waiver of his Fourth

Amendment right.” Id. at 1217. After all, government “may not deny a benefit to

a person on a basis that infringes his constitutionally protected interests.” Perry,

408 U.S. at 597; accord Regan v. Taxation with Representation of Wash., 461 U.S.

540, 545 (1983) (“[T]he government may not deny a benefit to a person because he

exercises a constitutional right.”); see Speiser v. Randall, 357 U.S. 513, 519 (1958)

(striking down a state tax exemption denied to claimants who advocated overthrow

of the government as unconstitutionally restricting freedom of speech). Under the

law of the case doctrine, we are bound to the legal conclusion that the TANF

program’s mandatory consent does not ensure the search is reasonable under the


                                          46
             Case: 14-10322      Date Filed: 12/03/2014    Page: 47 of 54


Fourth Amendment. There is no indication that the law has changed since Lebron

I was decided or that any of the substantive evidence considered by the district

court altered this conclusion.

      Indeed, subsequent Eleventh Circuit law has echoed the conclusion reached

in Lebron I. In AFSCME, Florida argued that mandatory drug testing of public

employees was reasonable because employees consented to the testing rather than

lose their jobs. As we explained, “[i]n effect, the State is offering its employees

this Hobson’s choice: either they relinquish their Fourth Amendment rights and

produce a urine sample which carries the potential for termination, or they accept

termination immediately.” AFSCME, 717 F.3d at 873. We were not persuaded by

the argument because employees’ submission to drug testing on pain of

termination did not constitute consent under governing Supreme Court law. Id. at

873-74.

      Again, no new material facts have emerged in the summary judgment record

that alter the outcome under the legal principles laid out in Lebron I, or, for that

matter, in AFSCME. The State says that deposition testimony from Lebron

indicates that he freely signed the consent form and knew he could refuse the drug

test, albeit at the expense of his TANF eligibility. This fact does not affect the

result because “[s]urrendering to drug testing in order to remain eligible for a

government benefit such as employment or welfare, whatever else it is, is not the


                                          47
              Case: 14-10322       Date Filed: 12/03/2014     Page: 48 of 54


type of consent that automatically renders a search reasonable as a matter of law.”

AFSCME, 717 F.3d at 875.

       We also see no merit to the State’s argument that two recent Supreme Court

decisions regarding unconstitutional conditions abrogated our holding in Lebron I,

or altered the conclusion drawn in AFSCME, concerning consent. Neither case

called into question, much less clearly overruled, our earlier decisions -- instead,

both cases involved significantly different constitutional rights and both held that

government conditions were unconstitutional. See NLRB v. Datapoint Corp., 642

F.2d 123, 129 (5th Cir. Apr. 1981) (“Without a clearly contrary opinion of the

Supreme Court or of this court sitting en banc, we cannot overrule a decision of a

prior panel of this court.”). 7

       In Agency for International Development v. Alliance for Open Society

International, Inc. (AID), 133 S. Ct. 2321, 2324 (2013), the Supreme Court

addressed a condition in a federal foreign aid grant program requiring that

nongovernment organizations have an explicit policy opposing prostitution and sex

trafficking in order to receive funds to fight the global spread of HIV and AIDS.

The Court held that the condition violated recipients’ freedom of speech by

compelling them to “adopt a particular belief as a condition of funding.” Id. at

2330. In so doing, the Court explained that in the First Amendment context

7
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we adopted as
binding all Fifth Circuit precedent handed down before October 1, 1981.
                                             48
               Case: 14-10322    Date Filed: 12/03/2014     Page: 49 of 54


funding conditions can be acceptable when they “define the limits of the

government spending program,” but are impermissible when they “seek to leverage

funding to regulate speech outside the contours of the program itself.” Id. at 2328.

This case provides little help for the State. It arises in the context of the First

Amendment, and in no way involved suspicionless drug testing; therefore the

Court had no occasion to consider the special needs doctrine. Moreover, the Court

noted that, in the First Amendment context, the recipient’s mere “recourse . . . to

decline the funds” does not cure any funding condition of constitutional infirmity.

Id. at 2329.

      Next, in Koontz v. St. Johns River Water Management District, 133 S. Ct.

2586, 2595 (2013), a property takings case, the Court applied its decades-old

doctrine that the government can “condition approval of a [building] permit on the

dedication of property to the public so long as there is a ‘nexus’ and ‘rough

proportionality’ between the property that the government demands and the social

costs of the applicant’s proposal” (quoting Dolan, 512 U.S. at 391 and Nollan v.

Cal. Coastal Comm’n, 483 U.S. 825, 837 (1987)). This case is equally unavailing.

The Court recognized that takings cases “involve a special application” of the

unconstitutional conditions doctrine, id. at 2594 (quoting Lingle v. Chevron U.S.A.

Inc., 544 U.S. 528, 547 (2005)), far afield from the Fourth Amendment

considerations at issue here. What’s more, the Court reaffirmed that “the


                                           49
               Case: 14-10322       Date Filed: 12/03/2014       Page: 50 of 54


unconstitutional conditions doctrine forbids burdening the Constitution’s

enumerated rights by coercively withholding benefits from those who exercise

them.” Id. at 2595. These decisions in no way upset our construction of consent as

framed in Lebron I, or, for that matter, in AFSCME. 8

       Moreover, we need not ask separately whether consent to a suspicionless

drug test was valid when conditioned on receipt of a government benefit because,

in this case, the unconstitutional conditions inquiry is baked into the special needs

analysis. Under the analytical framework laid out in Lebron I, and, indeed, in

AFSCME, when the government conducts suspicionless drug testing, consent

exacted as a condition of receiving a benefit is a factor in the special needs

analysis, not an alternative path around Fourth Amendment requirements. See

AFSCME, 717 F.3d at 874 (“[C]onsent has already been adequately incorporated

into the special-needs balancing test, which obliges us to evaluate whether an

employee’s choice of profession necessarily diminishes her expectation of

privacy.”); see also Vernonia, 515 U.S. at 657 (“By choosing to ‘go out for the

team,’ [student athletes] voluntarily subject themselves to a degree of regulation


8
  We also see no merit to the State’s argument that Lebron I or AFSCME were affected by
United States v. Yeary, 740 F.3d 569 (11th Cir. 2014). In Yeary, a criminal defendant who had
made specific threats to kill his girlfriend consented to warrantless entries and searches of his
home to ensure he did not engage in illegal activity as a condition of pre-trial release, to which
he had no entitlement. Id. at 580-83. A majority of the Yeary panel held that the consent was
valid to justify a search of the defendant’s home. Id. at 583. This case from the criminal context
hardly calls into question our holdings concerning the validity of consent to suspicionless drug
testing from TANF applicants in Lebron I or government employees in AFSCME.
                                               50
               Case: 14-10322       Date Filed: 12/03/2014      Page: 51 of 54


even higher than that imposed on students generally.”); Von Raab, 489 U.S. at 656

(finding that employees’ choice of “certain forms of public employment may

diminish privacy expectations even with respect to . . . personal searches”);

Ferguson v. City of Charleston, 532 U.S. 67, 91 (2001) (Kennedy, J., concurring in

the judgment) (“[C]onsent, and the circumstances in which it was given, bear upon

the reasonableness of the whole special needs program.”).

       Treating consent as a separate and dispositive inquiry would eviscerate the

Supreme Court’s carefully delineated special needs analysis in drug testing cases.

After all, special needs balancing accounts for whether consent reduces an

individual’s legitimate expectation of privacy. Tellingly, the drug-testing

programs in Skinner, Von Raab, Vernonia, Chandler, and Earls all required

consent, but the Supreme Court each time applied the same special needs

reasonableness analysis: “the Supreme Court has never held that such drug testing

regimes were constitutionally reasonable because of consent.” Lebron I, 710 F.3d

at 1215. Allowing a government program that plainly fails the special needs

balancing test to move forward solely on the basis of extracted consent would

effect an end-run around the Supreme Court’s well-established approach to

suspicionless drug-testing cases. 9 Consent to such a search is surely relevant, but it


9
  In a footnote in its red brief, and again at oral argument, the State cited Ferguson v. City of
Charleston, 532 U.S. 67 (2001), for the proposition that consent is an independent inquiry from
the special needs analysis. In that case, a public hospital adopted a policy to drug test urine
                                               51
               Case: 14-10322       Date Filed: 12/03/2014      Page: 52 of 54


should be considered “through the prism of . . . special-needs balancing.”

AFSCME, 717 F.3d at 875.

        Our conclusion is consistent with the decisions of our sister circuit courts

of appeal, which “have also applied the special-needs balancing test, rather than

treating consent as the sole determinant of a policy’s constitutionality, in cases

where the government attempted to compel consent to drug testing as a condition

for obtaining some privilege.” AFSCME, 717 F.3d at 876 (citing Joy v. Penn-

Harris-Madison Sch. Corp., 212 F.3d 1052, 1055, 1067 (7th Cir. 2000)); see also,

e.g., Miller v. Wilkes, 172 F.3d 574, 576, 577-82 (8th Cir. 1999) (upholding a

school drug testing program after a full special needs analysis and not treating the



samples from maternity patients and relay the results to law enforcement. Id. at 70-73. The
Supreme Court held that the program was not justified under the special needs doctrine because
“the immediate objective of the searches was to generate evidence for law enforcement
purposes.” Id. at 83. However, the Court remanded for the lower court to determine whether
“the searches were conducted with[] the informed consent of the patients.” Id. at 76. The State
argues that such a remand would have been unnecessary if consent were not a dispositive factor
independent of the special needs analysis. We are unpersuaded. First, as Justice Kennedy noted
in his Ferguson concurrence, the lower court’s subsequent finding on consent could have been
relevant as a factor that “[bore] upon the reasonableness of the whole special needs program,”
rather than as a separate and dispositive inquiry. Id. at 91 (Kennedy, J., concurring in the
judgment). Moreover, the circumstances of this case are quite different. Ferguson, like most
Fourth Amendment cases, involved government searches carried out for law enforcement
purposes. A long line of Supreme Court caselaw establishes that the constitutional infirmities of
such searches can be cured by an individual’s consent. See, e.g., Fernandez v. California, 134 S.
Ct. 1126, 1132 (2014); Schneckloth, 412 U.S. at 219; Davis v. United States, 328 U.S. 582, 593-
94 (1946). By contrast, in this case, as in the Supreme Court’s more specific line of special
needs cases, suspicionless drug testing is used not for law enforcement but “to disqualify [an
applicant] from eligibility for a particular benefit.” Ferguson, 532 U.S. at 78. As noted above,
the Supreme Court’s approach to these cases has made clear that while consent is an important
component of the special needs analysis, it is not a standalone trump card.


                                               52
               Case: 14-10322        Date Filed: 12/03/2014       Page: 53 of 54


existence of consent forms as dispositive), vacated as moot, 172 F.3d at 582.

“Simply put, we have no reason to conclude that the constitutional validity of a

mandated drug testing regime is satisfied by the fact that a state requires the

affected population to ‘consent’ to the testing in order to gain access or retain a

desired benefit.” Lebron I, 710 F.3d at 1215. 10

       In the final analysis, the warrantless, suspicionless urinalysis drug testing of

every Florida TANF applicant as a mandatory requirement for receiving

Temporary Cash Assistance offends the Fourth Amendment. On this record, the

State has not demonstrated a substantial special need to carry out the suspicionless

10
   Because, as we see it, the consent inquiry is included within the special needs analysis here,
the State’s reliance on unconstitutional conditions cases that arose in different contexts seems
misplaced. In Rust v. Sullivan, 500 U.S. 173 (1991), the Supreme Court upheld regulations
prohibiting recipients of federal family planning funds from engaging in abortion-related
activities. But Rust distinguished other unconstitutional conditions cases by holding that the
government abortion restrictions did not deny anyone a benefit, id. at 196; in this case, of course,
Lebron was denied TANF cash benefits when he exercised his constitutional right. Lebron I,
710 F.3d at 1220 (Jordan, J., concurring). In Wyman v. James, 400 U.S. 309 (1971), the
Supreme Court held that state welfare workers could make home visits a mandatory condition of
receiving Aid to Families with Dependent Children benefits. As we explained in Lebron I,
though, the Supreme Court ruled that the visit did not amount to a search, and thus “never
reached the question of whether, and under what conditions, a mandatory ‘consent’ could render
an actual Fourth Amendment search reasonable.” 710 F.3d at 1216; see id. at 1216 n.10
(“Wyman is further distinguishable as it was decided outside the context of drug testing and the
Supreme Court has well-established precedent that governs the reasonableness of drug testing in
the event a court is called upon to balance the competing government and individual privacy
interests.”). By contrast, there is no question that submitting a urine sample is a search. See
Skinner, 489 U.S. at 617. Moreover, the nature of the intrusion involved in this case is of a
different order. The State here goes beyond a home visit; as the district court noted at the
preliminary injunction stage, the drug testing involved here “necessarily entails intrusion into a
highly personal and private bodily function, and the subsequent urinalysis . . . can reveal a host
of private medical facts about the individual.” Lebron, 820 F. Supp. 2d at 1283. Finally,
Wyman was decided over a decade before Skinner set forth the special needs doctrine for Fourth
Amendment intrusions, so the Wyman Court had no opportunity to engage in the calculus we
make today.
                                                53
             Case: 14-10322    Date Filed: 12/03/2014    Page: 54 of 54


search -- we see no concrete danger, only generalized public interests. And the

State cannot use consent of the kind exacted here -- where it is made a condition of

receiving government benefits -- to wholly replace the special needs balancing

analysis. We respect the State’s overarching and laudable desire to promote work,

protect families, and conserve resources. But, above all else, we must enforce the

Constitution and the limits it places on government. If we are to give meaning to

the Fourth Amendment’s prohibition on blanket government searches, we must --

and we do -- hold that § 414.0652 crosses the constitutional line.

      AFFIRMED.




                                         54